Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with attorney Len Taylor on 05/02/2022. The application has: 
Claims 12 and 20 are cancelled. 
Claims 1-11 and 13-19 are allowed.
Claims 1, 3, and 13 are amended as follow:

1. (Currently Amended) A memory controller for controlling a memory device, the memory controller comprising:
a host interface configured to communicate with a host through a link, determine whether quality of the link has been degraded by monitoring the quality of the link, and perform a link recovery operation on the link in response to a determination that the quality of the link is degraded; and
a background controller configured to control the memory device to perform a background operation, while the link recovery operation is being performed,
wherein the background operation includes at least one of a read reclaim operation, a garbage collection operation, and a wear leveling operation.

3. (Currently Amended) The memory controller of claim 1, wherein the background controller includes:
                      a background queue configured to store multiple background commands; and
a queue controller configured to determine an order in which the multiple background commands are provided to the memory device, based on 

12. (Canceled)

13. (Currently Amended) A method for operating a memory controller for controlling a memory device, the method comprising:
determining whether quality of a link for communication with a host has been degraded based on a result obtained by monitoring the quality of the link;
performing a link recovery operation on the link in response to a determination that the quality of the link is degraded; and
controlling the memory device to perform a background operation, while the link recovery operation is being performed,
wherein the background operation includes at least one of a read reclaim operation, a garbage collection operation, and a wear leveling operation.

20. (Canceled)




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art Lee (Pub. 2015/0169443) discloses determining environment information corresponding to a communication speed relating to a transmission medium to which the non-volatile memory device is connected and performing a memory managing operation comprising a garbage collection operation on the non-volatile memory device during an idle time that corresponding to a period of time after a previous memory operation ends which depends on the communication speed. Lee, however, do not disclose/suggest the all the features “a host interface configured to communicate with a host through a link, determine whether quality of the link has been degraded by monitoring the quality of the link, and perform a link recovery operation on the link when it is determined in response to a determination that the quality of the link is degraded; and a background controller configured to control the memory device to perform a background operation, while the link recovery operation is being performed, wherein the background operation includes at least one of a read reclaim operation, a garbage collection operation, and a wear leveling operation.” as cited in claims 1 and 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                               Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAN V DOAN whose telephone number is (571)270-7250.  The examiner can normally be reached on Monday – Thursday from 8:30 AM to 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAN V DOAN/Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136